EXHIBIT TERMINATION OF ASSIGNMENT OF A FIRST PREFERRED SHIP MORTGAGE THIS TERMINATION AGREEMENT (this "Termination") is made and entered into as of April 8, 2010, by and between (i) THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as successor in interest to Chemical Trust of California and Chase Manhattan Bank And Trust Company, National Association, as collateral trustee (the "Collateral Trustee"), and (ii) CALIFORNIA PETROLEUM TRANSPORT CORPORATION, a company organized under the laws of the state of Delaware ("CPTC"), to the Assignment of a First Preferred Ship Mortgage dated April 5, 1995 between the Collateral Trustee and CPTC (the "Assignment").Capitalized terms used herein without definition shall have the respective meanings ascribed thereto (or incorporated by reference) in the Assignment, which also contains rules of usage that apply to terms defined therein and herein. W I T N E S S E T H: WHEREAS, CalPetro Tankers (Bahamas III) Limited (the "Owner") has granted and executed to CPTC a first preferred ship mortgage dated April 5, 1995 (the "Mortgage") in respect of the Bahamian registered vessel FRONT VOYAGER (formerly the WILLIAM E.
